139 F.3d 907
81 A.F.T.R.2d 98-1081, 98-2 USTC  P 50,613
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.P & X MARKETS, INC., Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 96-70719.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 8, 1997.Feb. 13, 1998.

Appeal from a Decision of the United States Tax Court.
Before HUG, Chief Judge, WALLACE and HALL, Circuit Judges.


1
ORDER*


2
We affirm the Order of the United States Tax Court for the reasons expressed in its opinion.  P & X Markets, Inc. v. Commissioner, 106 T.C. 441, 1996 WL 323680 (1996).



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  Rule 36-3